Citation Nr: 1341419	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a Board hearing at the RO in Muskogee, Oklahoma in October 2012.  This transcript has been associated with the file.

The case was brought before the Board in August 2012, at which time the claim was remanded to schedule the Veteran for a Board hearing.  As noted, this was completed in October 2012.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's headaches are related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records note multiple complaints of headaches.  The July 2009 VA examiner could not provide an opinion on the etiology of the Veteran's headaches without resorting to speculation.  Through private treatment records the Veteran has been diagnosed with migraines, which two physicians have related to service.  See April 2009 and November 2011 statements.  In light of the positive medical opinions and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.   


ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


